COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00119-CR


Waleed H. Hawidi                        §    From Criminal District Court No. 3

                                        §    of Tarrant County (1271962D)

v.                                      §    May 12, 2016

                                        §    Opinion by Justice Walker

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By _/s/ Sue Walker___________________
                                       Justice Sue Walker
           OPINION INFORMATION TO PUBLISHERS

                               FROM

                         COURT OF APPEALS
                      SECOND DISTRICT OF TEXAS
                           FORT WORTH


CASE DOCKET NUMBER:                02-16-00119-CR

NAME OF CASE:                      WALEED H. HAWIDI

                                   V.

                                   THE STATE OF TEXAS

DATE OPINION FILED:                May 12, 2016

DATE REHEARING FILED:



TRIAL COURT:                       CRIMINAL DISTRICT COURT NO. 3

TRIAL COURT JUDGE:                 HON. ROBB CATALANO

COUNTY:                            TARRANT



ATTORNEY FOR APPELLANT:            Attorney Name
                                   Law Firm
                                   City, TX

ATTORNEY FOR STATE:                Attorney Name
                                   Law Firm
                                   City, TX